In an action to declare as terminated a certain written agreement among the plaintiff, the defendant Ida Blum (plaintiff’s wife) and the remaining defendants as eserowees, the plaintiff appeals from an order of the Supreme Court, Kings County, dated March 19, 1962, which (a) denied his motion for summary judgment as prayed for in the complaint; (b) granted the cross motion of the defendant Ida Blum for summary judgment dismissing the complaint; and (c) directed the entry of judgment in favor of said defendant and the defendants-escrowees dismissing the complaint. Order affirmed, with $10 costs and disbursements to defendant Ida Blum. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.